                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                        )
 UNITED STATES OF AMERICA               )
                                        )     4:19-PO-05092-JTJ
                        Plaintiff,      )
                                        )
 vs.                                    )                ORDER
                                        )
 SCOTT BARTON,                          )
                                        )
                        Defendant.      )
                                        )
                                        )

   The Defendant filed a Motion to the Court to allow defendant to appear by

telephone. Therefore:

       IT IS HEREBY ORDERED Defendant in this matter may appear

telephonically for the Change of Plea hearing set for September 12, 2019 at 9:00

a.m. Defense council will contact the Clerk of Court for the call-in information.

       DATED this 9th day of September, 2019
